Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 02/04/21
Claims 1-2, 4-12, and 14-20 are pending in the application.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Kielar on 4/7/21.

The application has been amended as follows: 

(Currently Amended) A method for calculating capacities of a plurality of photovoltaic power stations, wherein the plurality of photovoltaic power stations correspond to a plurality of weather monitoring stations, each photovoltaic power station in the plurality of photovoltaic power stations has a one-to-one correspondence with each weather monitoring station in the plurality of weather monitoring stations, the method comprises: 
dividing each of the plurality of photovoltaic power stations when there are plurality of installation and operation ways among photovoltaic panels of each of the plurality of photovoltaic power stations;
receiving a plurality of historical weather data sets from the plurality of weather monitoring stations, each historical weather data set in the plurality of historical weather data sets having a one-to-one correspondence with each photovoltaic power station in the plurality of photovoltaic power stations;
determining a scene year based on the plurality of historical weather data sets;
receiving an actual generating capacity of each photovoltaic power station in the plurality of photovoltaic power stations predicted by a power system dispatch center;
extracting weather data of each photovoltaic power station in the plurality of photovoltaic power stations in the scene year from the corresponding historical weather data set, wherein, extracting the weather data of each photovoltaic power station in the plurality of photovoltaic power stations in the scene year from the corresponding historical weather data set, comprises: extracting a plurality of irradiations of each photovoltaic power station in the plurality of photovoltaic power stations in the scene year; sorting the plurality of irradiations by hours to obtain a first sequence, in which, the first sequence is represented by 
    PNG
    media_image1.png
    27
    63
    media_image1.png
    Greyscale
, t represents a serial number of period of time, each period of time represents one hour, 
    PNG
    media_image2.png
    21
    77
    media_image2.png
    Greyscale
, a value of T is 8760 in a standard calendar, a value of T is 8784 in a leap year, year represents the scene year, 
    PNG
    media_image1.png
    27
    63
    media_image1.png
    Greyscale
 represents an irradiation of an i-th photovoltaic power station in a t-th period of time in the scene year year; extracting a plurality of temperature values of each photovoltaic power station in the plurality of photovoltaic power stations in the scene year; and sorting the plurality of temperature values by hours to obtain a second sequence, in which, the second sequence is represented by 
    PNG
    media_image3.png
    27
    65
    media_image3.png
    Greyscale
, 
    PNG
    media_image3.png
    27
    65
    media_image3.png
    Greyscale
 represents a temperature value of the i-th  photovoltaic power station in the t-th period of time in the scene year year;

determining a capacity of each photovoltaic power station in the scene year according to the actual generating capacity and the available generating capacity of each photovoltaic power station. 
(Original) The method of claim 1, wherein, the scene year comprises at least one of:
a year corresponding to a maximum value of average daily irradiations in the plurality of historical weather data sets;
a year corresponding to a minimum value of average daily irradiations in the plurality of historical weather data sets;
a year corresponding to a maximum value of daily irradiations in the plurality of historical weather data sets;
a year corresponding to a minimum value of daily irradiations in the plurality of historical weather data sets;
a year corresponding to a maximum value of imbalance daily irradiations in the plurality of historical weather data sets; and
a year corresponding to a minimum value of imbalance daily irradiations in the plurality of historical weather data sets.
(Canceled)
(Previously Presented) The method of claim 1, wherein, obtaining the available generating capacity of each photovoltaic power station in the plurality of photovoltaic power stations in the scene year based on the weather data, comprises:
determining a correction coefficient sequence based on the first sequence and the second sequence;
correcting the first sequence based on the correction coefficient sequence, to obtain a power sequence of each photovoltaic power station in the plurality of photovoltaic power stations in the scene year; and
determining the available generating capacity of each photovoltaic power station according to the power sequence in the scene year.
(Original) The method of claim 4, wherein, determining the correction coefficient sequence based on the first sequence and the second sequence comprises:
determining the correction coefficient sequence based on the first sequence and the second sequence by a formula of:

    PNG
    media_image4.png
    53
    383
    media_image4.png
    Greyscale
,
where, the correction coefficient sequence is denoted as
    PNG
    media_image5.png
    27
    53
    media_image5.png
    Greyscale
, 
    PNG
    media_image5.png
    27
    53
    media_image5.png
    Greyscale
represents a power correction coefficient of the i-th photovoltaic power station in the t-th period of time in the scene year year, 
    PNG
    media_image6.png
    17
    15
    media_image6.png
    Greyscale
 represents a peak power temperature coefficient, and 
    PNG
    media_image7.png
    24
    27
    media_image7.png
    Greyscale
 represents a rated operating temperature of the i-th photovoltaic power station.
(Original) The method of claim 4, wherein, correcting the first sequence based on the correction coefficient sequence, to obtain the power sequence of each photovoltaic power station in the plurality of photovoltaic power stations in the scene year, comprises:
correcting the first sequence based on the correction coefficient sequence to obtain the power sequence of each photovoltaic power station in the plurality of photovoltaic power stations in the scene year by a formula of:

    PNG
    media_image8.png
    27
    348
    media_image8.png
    Greyscale
,  
where the power sequence is denoted as
    PNG
    media_image9.png
    27
    67
    media_image9.png
    Greyscale
, 
    PNG
    media_image9.png
    27
    67
    media_image9.png
    Greyscale
represents an available power of the i-th photovoltaic power station in the t-th period of time in the scene year year, 
    PNG
    media_image10.png
    27
    53
    media_image10.png
    Greyscale
 represents an equivalent irradiation coefficient of an inclined surface of the i-th photovoltaic power station, 
    PNG
    media_image11.png
    27
    51
    media_image11.png
    Greyscale
 represents a conversion efficiency of the i-th photovoltaic power station, and 
    PNG
    media_image12.png
    24
    23
    media_image12.png
    Greyscale
 represents an installation area of the i-th photovoltaic power station.
(Original) The method of claim 6, wherein, determining the available generating capacity of each photovoltaic power station according to the power sequence in the scene year, comprises:
determining the available generating capacity of each photovoltaic power station according to the power sequence in the scene year by a formula of 

    PNG
    media_image13.png
    45
    151
    media_image13.png
    Greyscale
, 
where, 
    PNG
    media_image14.png
    25
    53
    media_image14.png
    Greyscale
 represents the available generating capacity of the i-th photovoltaic power station in the scene year year. 
(Previously Presented) The method of claim 1, wherein, receiving the actual generating capacity of each photovoltaic power station in the plurality of photovoltaic power stations predicted by the power system dispatch center, comprises:
receiving an actual power sequence 
    PNG
    media_image15.png
    27
    75
    media_image15.png
    Greyscale
 of each photovoltaic power station predicted by the power system dispatch center for the scene year, 
    PNG
    media_image15.png
    27
    75
    media_image15.png
    Greyscale
 representing an actual power of the i-th photovoltaic power station in the i-th period of time in the scene year year; and
calculating the actual generating capacity of each photovoltaic power station based on the actual power sequence of each photovoltaic power station by a formula of:

    PNG
    media_image16.png
    45
    161
    media_image16.png
    Greyscale
,  
where, 
    PNG
    media_image17.png
    25
    56
    media_image17.png
    Greyscale
 represents the actual generating capacity of the i-th photovoltaic power station.  
(Original) The method of claim 8, wherein, determining the capacity of each photovoltaic power station in the scene year according to the actual generating capacity and the available generating capacity of each photovoltaic power station, comprises:
determining the capacity of each photovoltaic power station in the scene year according to the actual generating capacity and the available generating capacity of each photovoltaic power station by a formula of:

    PNG
    media_image18.png
    48
    155
    media_image18.png
    Greyscale
,   
where, 
    PNG
    media_image19.png
    25
    35
    media_image19.png
    Greyscale
 represents the capacity of the i-th photovoltaic power station in the scene year year.
(Original) The method of claim 6, further comprising: 
determining a plurality of capacities of each photovoltaic power station in a plurality of installation areas; and
taking an installation area corresponding to a maximum capacity in the plurality of capacities as a final installation area of each photovoltaic power station.
(Currently Amended) An apparatus for calculating capacities of a plurality of photovoltaic power stations, wherein the plurality of photovoltaic power stations correspond to a plurality of weather monitoring stations, each photovoltaic power station in the plurality of photovoltaic power stations has a one-to-one correspondence with each weather monitoring station in the plurality of weather monitoring stations, the apparatus comprising:
a processor; and 
a memory, configured to store computer instructions;
wherein, the processor is configured to execute the computer instructions, to carry out:
dividing each of the plurality of photovoltaic power stations when there are plurality of installation and operation ways among photovoltaic panels of each of the plurality of photovoltaic power stations;
receiving a plurality of historical weather data sets from the plurality of weather monitoring stations, each historical weather data set in the plurality of historical weather data sets having a one-to-one correspondence with each photovoltaic power station in the plurality of photovoltaic power stations;
determining a scene year based on the plurality of historical weather data sets;
receiving an actual generating capacity of each photovoltaic power station in the plurality of photovoltaic power stations predicted by a power system dispatch center;
extracting weather data of each photovoltaic power station in the plurality of photovoltaic power stations in the scene year from the corresponding historical weather data set, wherein, extracting the weather data of each photovoltaic power station in the plurality of photovoltaic power stations in the scene year from the corresponding historical weather data set, comprises: extracting a plurality of irradiations of each photovoltaic power station in the plurality of photovoltaic power stations in the scene year; sorting the plurality of irradiations by hours to obtain a first sequence, in which, the first sequence is represented by 
    PNG
    media_image1.png
    27
    63
    media_image1.png
    Greyscale
, t represents a serial number of period of time, each period of time represents one hour, 
    PNG
    media_image2.png
    21
    77
    media_image2.png
    Greyscale
, a value of T is 8760 in a standard calendar, a value of T is 8784 in a leap year, year represents the scene year, 
    PNG
    media_image1.png
    27
    63
    media_image1.png
    Greyscale
 represents an irradiation of an i-th photovoltaic power station in a t-th period of time in the scene year year; extracting a plurality of temperature values of each photovoltaic power station in the plurality of photovoltaic power stations in the scene year; and sorting the plurality of temperature values by hours to obtain a second sequence, in which, the second sequence is represented by 
    PNG
    media_image3.png
    27
    65
    media_image3.png
    Greyscale
, 
    PNG
    media_image3.png
    27
    65
    media_image3.png
    Greyscale
 represents a temperature value of the i-th  photovoltaic power station in the t-th period of time in the scene year year;
obtaining an available generating capacity of each photovoltaic power station in the plurality of photovoltaic power stations in the scene year based on the weather data; and 
determining a capacity of each photovoltaic power station in the scene year according to the actual generating capacity and the available generating capacity of each photovoltaic power station. 
(Original) The apparatus of claim 11, wherein, the scene year comprises at least one of:
a year corresponding to a maximum value of average daily irradiations in the plurality of historical weather data sets;
a year corresponding to a minimum value of average daily irradiations in the plurality of historical weather data sets;
a year corresponding to a maximum value of daily irradiations in the plurality of historical weather data sets;
a year corresponding to a minimum value of daily irradiations in the plurality of historical weather data sets;
a year corresponding to a maximum value of imbalance daily irradiations in the plurality of historical weather data sets; and
a year corresponding to a minimum value of imbalance daily irradiations in the plurality of historical weather data sets.
(Canceled) 
(Previously Presented) The apparatus of claim 11, wherein, obtaining the available generating capacity of each photovoltaic power station in the plurality of photovoltaic power stations in the scene year based on the weather data, comprises:
determining a correction coefficient sequence based on the first sequence and the second sequence;
correcting the first sequence based on the correction coefficient sequence, to obtain a power sequence of each photovoltaic power station in the plurality of photovoltaic power stations in the scene year; and
determining the available generating capacity of each photovoltaic power station according to the power sequence in the scene year.
(Original) The apparatus of claim 14, wherein, determining the correction coefficient sequence based on the first sequence and the second sequence comprises:
determining the correction coefficient sequence based on the first sequence and the second sequence by a formula of:

    PNG
    media_image4.png
    53
    383
    media_image4.png
    Greyscale
,
where, the correction coefficient sequence is denoted as
    PNG
    media_image5.png
    27
    53
    media_image5.png
    Greyscale
, 
    PNG
    media_image5.png
    27
    53
    media_image5.png
    Greyscale
represents a power correction coefficient of the i-th photovoltaic power station in the t-th period of time in the scene year year, 
    PNG
    media_image6.png
    17
    15
    media_image6.png
    Greyscale
 represents a peak power temperature coefficient, and 
    PNG
    media_image7.png
    24
    27
    media_image7.png
    Greyscale
 represents a rated operating temperature of the i-th photovoltaic power station.
(Original) The apparatus of claim 14, wherein, correcting the first sequence based on the correction coefficient sequence, to obtain the power sequence of each photovoltaic power station in the plurality of photovoltaic power stations in the scene year, comprises:
correcting the first sequence based on the correction coefficient sequence to obtain the power sequence of each photovoltaic power station in the plurality of photovoltaic power stations in the scene year by a formula of:

    PNG
    media_image8.png
    27
    348
    media_image8.png
    Greyscale
,  
where the power sequence is denoted as
    PNG
    media_image9.png
    27
    67
    media_image9.png
    Greyscale
, 
    PNG
    media_image9.png
    27
    67
    media_image9.png
    Greyscale
represents an available power of the i-th photovoltaic power station in the t-th period of time in the scene year year, 
    PNG
    media_image10.png
    27
    53
    media_image10.png
    Greyscale
 represents an equivalent irradiation coefficient of an inclined surface of the i-th photovoltaic power station, 
    PNG
    media_image11.png
    27
    51
    media_image11.png
    Greyscale
 represents a conversion efficiency of the i-th photovoltaic power station, and 
    PNG
    media_image12.png
    24
    23
    media_image12.png
    Greyscale
 represents an installation area of the i-th photovoltaic power station.
(Original) The apparatus of claim 16, wherein, determining the available generating capacity of each photovoltaic power station according to the power sequence in the scene year, comprises:
determining the available generating capacity of each photovoltaic power station according to the power sequence in the scene year by a formula of 

    PNG
    media_image13.png
    45
    151
    media_image13.png
    Greyscale
, 
where, 
    PNG
    media_image14.png
    25
    53
    media_image14.png
    Greyscale
 represents the available generating capacity of the i-th photovoltaic power station in the scene year year.
(Previously Presented) The apparatus of claim 11, wherein, receiving the actual generating capacity of each photovoltaic power station in the plurality of photovoltaic power stations predicted by the power system dispatch center, comprises:
receiving an actual power sequence 
    PNG
    media_image15.png
    27
    75
    media_image15.png
    Greyscale
 of each photovoltaic power station predicted by the power system dispatch center for the scene year, 
    PNG
    media_image15.png
    27
    75
    media_image15.png
    Greyscale
 representing an actual power of the i-th photovoltaic power station in the i-th period of time in the scene year year; and
calculating the actual generating capacity of each photovoltaic power station based on the actual power sequence of each photovoltaic power station by a formula of:

    PNG
    media_image16.png
    45
    161
    media_image16.png
    Greyscale
,  
where, 
    PNG
    media_image17.png
    25
    56
    media_image17.png
    Greyscale
 represents the actual generating capacity of the i-th photovoltaic power station. 
(Original) The apparatus of claim 18, wherein, determining the capacity of each photovoltaic power station in the scene year according to the actual generating capacity and the available generating capacity of each photovoltaic power station, comprises:
determining the capacity of each photovoltaic power station in the scene year according to the actual generating capacity and the available generating capacity of each photovoltaic power station by a formula of:

    PNG
    media_image18.png
    48
    155
    media_image18.png
    Greyscale
,   
where, 
    PNG
    media_image19.png
    25
    35
    media_image19.png
    Greyscale
 represents the capacity of the i-th photovoltaic power station in the scene year year.
(Currently Amended) A non-transient computer-readable storage medium having computer instructions stored thereon, wherein, when the computer instructions are executed by a processor, the computer instructions are configured to execute:
dividing each of the plurality of photovoltaic power stations when there are plurality of installation and operation ways among photovoltaic panels of each of the plurality of photovoltaic power stations;
receiving a plurality of historical weather data sets from a plurality of weather monitoring stations, each historical weather data set in the plurality of historical weather data sets having a one-to-one correspondence with each photovoltaic power station in the plurality of photovoltaic power stations;
determining a scene year based on the plurality of historical weather data sets;
receiving an actual generating capacity of each photovoltaic power station in the plurality of photovoltaic power stations predicted by a power system dispatch center;
extracting weather data of each photovoltaic power station in the plurality of photovoltaic power stations in the scene year from the corresponding historical weather data set, wherein, extracting the weather data of each photovoltaic power station in the plurality of photovoltaic power stations in the scene year from the corresponding historical weather data set, comprises: extracting a plurality of irradiations of each photovoltaic power station in the plurality of photovoltaic power stations in the scene year; sorting the plurality of irradiations by hours to obtain a first sequence, in which, the first sequence is represented by 
    PNG
    media_image1.png
    27
    63
    media_image1.png
    Greyscale
, t represents a serial number of period of time, each period of time represents one hour, 
    PNG
    media_image2.png
    21
    77
    media_image2.png
    Greyscale
, a value of T is 8760 in a standard calendar, a value of T is 8784 in a leap year, year represents the scene year, 
    PNG
    media_image1.png
    27
    63
    media_image1.png
    Greyscale
 represents an irradiation of an i-th photovoltaic power station in a t-th period of time in the scene year year; extracting a plurality of temperature values of each photovoltaic power station in the plurality of photovoltaic power stations in the scene year; and sorting the plurality of temperature values by hours to obtain a second sequence, in which, the second sequence is represented by 
    PNG
    media_image3.png
    27
    65
    media_image3.png
    Greyscale
, 
    PNG
    media_image3.png
    27
    65
    media_image3.png
    Greyscale
 represents a temperature value of the i-th  photovoltaic power station in the t-th period of time in the scene year year;
obtaining an available generating capacity of each photovoltaic power station in the plurality of photovoltaic power stations in the scene year based on the weather data; and 
[AltContent: textbox (3075559.00503 Business 20910066v1075559.00503 Business 20910066v1)]determining a capacity of each photovoltaic power station in the scene year according to the actual generating capacity and the available generating capacity of each photovoltaic power station.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art alone or in combination does not teach or suggested dividing each of the plurality of photovoltaic power stations when there are plurality of installation and operation ways among photovoltaic panels of each of the plurality of photovoltaic power stations.  The additional limitations represent neither conventional nor ordinary steps in representing photovoltaic power stations as described in applicants published specification, see para. 0083-85, and also meaningfully limits the mathematical concept. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645.  The examiner can normally be reached on M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRIN D DUNN/Patent Examiner, Art Unit 2117